Citation Nr: 0609744	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  99-17 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for fibromyositis 
of the lumbosacral spine, right sciatic neuralgia, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for schizophrenia, 
residual type, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 
decision by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto 
Rico, that denied increased evaluations for fibromyositis of 
the lumbosacral spine, evaluated as 40 percent disabling, and 
schizophrenia, residual type, evaluated as 50 percent 
disabling.  In August 2003 the Board remanded the veteran's 
claims to the RO for further development.  After the 
requested development was completed the RO again denied the 
veteran's claims.  


REMAND

The Board notes that the most recent VA examination reports 
that provide detailed insight into the veteran's conditions 
are VA Spine and PTSD examination reports dated in February 
2000.  The Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's fulfillment of the statutory 
duty to assist also requires a thorough and contemporaneous 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Because the most recent VA 
examination reports are over six years old the RO must 
schedule the veteran for VA Psychiatric, Orthopedic, and 
Neurological examinations in order to determine the current 
nature and severity of the veteran's service-connected 
disabilities.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. ºº 3.158 and 3.655 
(2005).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should contact the VAMC in San 
Juan and obtain copies of all treatment 
records concerning the veteran's treatment 
at that facility since May 2004.  All 
records obtained should be associated with 
the claims folder.

2.  The RO should then schedule the veteran 
for a VA neuropsychiatric examination to 
determine the current nature and severity 
of his service-connected schizophrenia, and 
its impact on his ability to obtain and 
maintain employment.  The claims folder 
must be made available to the examiner in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  Such tests, to 
include psychological testing, as the 
examining physician deems necessary should 
be performed.  A multiaxial diagnosis based 
on the current DSM-IV diagnostic criteria 
is required, including  a Global Assessment 
of Functioning (GAF) Score and the examiner 
should explain what the score represents.

3.  The RO should schedule the veteran for 
orthopedic examination to determine the 
current nature and severity of the chronic 
orthopedic manifestations of his service-
connected fibromyositis of the lumbosacral 
spine, including limitation of motion in 
the lumbosacral spine.  The examiner should 
fully describe any weakened movement, 
excess fatigability, pain with use, or 
incoordination present. If feasible, these 
determinations should be portrayed in terms 
of the degree of additional range of motion 
loss. If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  
Additional limitation of motion during 
flare-ups and following repetitive use 
should also be noted. Send the claims 
folder to the examiner for review, and 
request the examiner to acknowledge review 
of the claims folder in the examination 
report.  The examiner should be requested 
to perform any and all tests necessary and 
the results should be included in the 
examination report and the claims folder 
should be reviewed by the examiner in 
conjunction with the examination. 

4.  The RO should also schedule the veteran 
for neurologic examination to determine the 
current nature and severity of the chronic 
neurologic manifestations of his service-
connected fibromyositis of the lumbosacral 
spine, including right sciatic neuralgia, 
if any.  Send the claims folder to the 
examiner for review, and request the 
examiner to acknowledge review of the 
claims folder in the examination report.  
The examiner should be requested to perform 
any and all tests necessary and the results 
should be included in the examination 
report.  After physically evaluating the 
veteran, the medical examiner should 
describe in detail all chronic neurologic 
manifestations of the veteran's service 
connected lumbosacral spine disability, to 
include specifying any and all neurologic 
symptoms (e.g., neuritis, neuralgia, 
sensory loss, body part dysfunction, etc.) 
with specific reference to the nerve(s) 
affected. 

5.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether 
increased evaluations are warranted.  If 
the decision remains in any manner adverse 
to the veteran on the issues, provide the 
veteran and his representative an updated 
Supplemental Statement of the Case (SSOC) 
and give them an appropriate amount of 
time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

